DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 11-21 are pending.  Applicant’s previous election of polyester based urethane adhesive species, claims 1-9, 11, 13-21 still applies and claims 12 remain withdrawn.
Response to Amendment
Applicant’s amendment of 07/11/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 21 recite coefficient of friction values at 12 m/min via an “at line COF testing apparatus” but do not indicate the methodology details required to reproduce the measurement (e.g., what material is being rubbed against the surface of the film during testing, how much force is being applied during testing?) such that it is unclear how to measure this property to test for infringement.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 11, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breck (U.S. 2011/0252745) in view of Mehta (U.S. 6,080,489), with evidence from the 3M NPL document in view of Beer (U.S. 6,280,085) in view of Deng et al. (U.S. 2013/0236612) in view of Wittemer (U.S. 2004/0112785).
Regarding claims 1-9, 11, 13-21, Breck teaches a heat sealable film used to make pouches that comprises sealant layers on either side of a core layer, where the sealant layers may comprise ethylene polymer blends, including LDPE and ethylene octene copolymers, and where the core layer may also comprise LDPE, and where the sealant layers may also comprise slip agents at 0-10wt% as extrusion aid (see abstract, [0195], [0114], [0121]-[0123], [0130], [0160], [0162], [0198], also see the examples which use LLDPE, which is a type of LDPE, and Engage polymer, which is an ethylene octene elastomer, as in claims 4 and 7).  
The Engage polymer has a density of 0.868 which is just outside of the range of claim 16 and 17 but is close enough to render the claimed range prima facie obvious because the polymer would be expected to have the same properties.   In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
Based on the above, given the fact that no criticality is disclosed in the present invention with respect to the density of the plastomer/elastomer, it therefore would have been obvious to one of ordinary skill in the art that the density in the present claims is but an obvious variant of the density in Breck and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Additionally, the Engage polymer discussed above appears to be a specific example of the “additional at least one low-density copolymer of ethylene and at least one C4-C10 alpha-olefin” as disclosed in [0129]-[0130] with a density of 0.859-0.888, which overlaps the range of claims 16 and 17.
The sealant layer is also disclosed as having “at least one low density ethylene alpha olefin copolymer” ([0120]-[0123]) along with the above discussed elastomer/Engage polymer, such that there may be multiple different LDPE’s as in claim 17 (also see Table 1 page 15 showing multiple different LDPEs in the sealant layer).  
Breck does not disclose the claimed slip agent blend.  However, Mehta is also directed to ethylene based seal films and teaches that a blend of PDMS resins with MW values overlapping the claimed ranges (of claims 1 and 2) and with amounts overlapping the claimed ranges (of claims 3, 5, 6), may be used with LDPE and Affinity polyethylene plastomer (an ethylene octene plastomer, as in claims 4 and 7) to improve film processability (as sought by Breck) (See abstract, col. 1, line 45-col. 3, line 35, col. 7, lines 5-40).  Thus, it would have been obvious to have use the siloxane blend B from Mehta in the sealant layer in Breck as the slip agent called for in Breck (with the ethylene polymers already taught by Breck) because Mehta teaches that such a slip agent provides improved film processability (see abstract). 
Modified Breck teaches all of the above subject matter but does not disclose the PET layer or the elected adhesive.  However, Beer is also directed to heat sealable films used to make pouches and teaches that such films may be used to make an inner pouch for packaging with an outer protective pouch being releasably laminated to the inner pouch to protect the inner pouch from contamination until the final intended use, at which point the outer pouch may be removed (See abstract, Fig. 3 and 4, col. 3, line 15-col. 5, line 45).  The inner heat sealable pouch of Beer is formed from heat sealable polymers like polyethylene (as in Breck) (col. 4, lines 50-55) and the outer pouch is made of, e.g., polyester, adhesive and peelable seal layers, such that the outer pouch layer seals to and is peelable from the inner pouch layer (col. 4, lines 30-50).  Thus, it would have been obvious to have provided the outer film of Beer to the heat sealable film of modified Breck, such that, after heat sealing, the film of modified Breck forms the inner pouch and the outer film of Beer forms the protective outer pouch, so that the outer pouch protects the inner pouch until the final intended use.
Having applied the outer layer of Beer to the film of modified Breck, the overall film would include first sealant(Breck)/interposed layer(Breck)/core layer(Breck)/interposed layer(Breck)/second sealant(Breck)/peel seal layer(Beer)/adhesive(Beer)/polyester layer(Beer), etc.  In the above layers, the first sealant would correspond to the claimed sealant layer as explained above, and falls within the consisting of language of claim 15 when there is just the LDPE and Engage polymer, or multiple LDPEs and the Engage polymer as in claim 17, as explained above.  The first sealant layer also falls within the consisting of language of claim 15 because any other ingredient in that layer besides the ethylene based polymers and slip agent blend as claimed, would qualify as an “additive” in claim 15, e.g., a filler as in claim 19 (other additives within claim 19 are also disclosed, [0199]).  Claim 16, which appears to limit the “ethylene based polymer” to the “ethylene plastomer elastomer” (i.e., without any LDPE) would still include the above sealant layer from Breck because the LDPE in the sealant layer of Breck would be an additive (e.g., filler) as in claim 15 and 19.  It is noted that the “composed” of wording in claim 1 is equivalent to comprising, not consisting of, and consisting of is only recited in claim 15 (but additives are still allowed in the sealant layer, and the core and release layers are open via comprising language).  No other ingredients are required in the slip agent blend from Mehta in modified Breck besides the first and second PDMS, as in claim 14.
The “interposed layer(Breck)/core layer(Breck)/interposed layer(Breck)” discussed above each comprise LDPE (thus are composed of “one or more ethylene based polymers” as in claim 1 and 15) and correspond to the claimed “core” layer of claims 14 and 15 (the core layer in claim 15 is not required to be only a single layer and is recited with “comprising” language such that it may include the interposed layers of Breck).
The “second sealant(Breck)/peel seal layer(Beer)” discussed above each comprise LDPE (see discussion above and col. 4, lines 45-50 of Beer, thus are composed of “one or more ethylene based polymers” as in claim 1 and 15) and correspond to the claimed “release” layer of claims 14 and 15 (the release layer in claim 15 is not required to be only a single layer and is recited with “comprising” language such that it may include the above layers of Breck and Beer).  The “second sealant(Breck)/peel seal layer(Beer)” discussed above are release layers because (1) both layers include LDPE (as in claim 15) which is inherently a release material (because it is made of the same low density PE as the release layer in the present application and because polyethylene is a known low surface energy plastic that has poor adhesion, i.e., release properties, compared to other plastics, see as evidence, the 3M NPL document, pages 3 and 4), (2) the second sealant layer releases the peel seal layer when the outer film is peeled away, and/or (3) the peel seal layer peels away, i.e., releases, from the second sealant layer when the outer film is peeled away.  
Breck teaches that all the layers of that reference may be formed via coextrusion ([0194]) as claimed, such that the claimed sealant, core and release layers as discussed above may be formed via coextrusion (with the overall release layer discussed above, i.e., “second sealant(Breck)/peel seal layer(Beer),” being a coextruded layer via the second sealant from Breck being coextruded with the other layers of Breck as discussed above).  The peel seal layer from Beer is also disclosed as being a “coextrusion” and is disclosed as being sealed (peelably) to the polyethylene of the inner pouch material (col. 4, lines 45-50) such that the peel seal layer falls within the coextrusion limitation as claimed.  “Coextrusion” as claimed is also an immaterial product by process limitation that is not given patentable weight anyway because it does not result in a change in the structure of the final film.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Following the second sealant and peel seal layers discussed above would be the adhesive layer (as in claim 1) and the polyester layer (a monolayer second film as in claim 8) in Beer, with the adhesive layer adhering/laminating the polyester film to the other layers, as in claim 1.
Based on the above, the adhesive layer in modified Breck would directly contact the overall release layer (i.e., “second sealant(Breck)/peel seal layer(Beer)”) and the polyester layer, as in claim 14.  Also, the first sealant layer(Breck) directly contacts the core layer (i.e., “interposed layer(Breck)/core layer(Breck)/interposed layer(Breck)”) which directly contacts the release layer (i.e., “second sealant(Breck)/peel seal layer(Beer)”) as in claim 18.  The above combination of layers results in an overall film with at least 5 layers as in claim 20 (claim 20 does not recite “only five layers”).
Beer in modified Breck discloses an adhesive layer and polyester film but they are not disclosed as being the elected adhesive or the claimed PET, respectively.  However, Deng is also directed to packaging laminates ([0015]) of polyethylene ([0038]) and polyester laminated via an adhesive (as sought by Beer in modified Breck), and teaches that PET, as in claims 9 and 15, was a known type of polyester for bonding to polyethylene via a polyester urethane adhesive (as in claims 11 and 13 and corresponding to Applicant’s elected species) (see abstract, [0032]-[0034], [0038).  Thus, it would have been obvious to have used PET and a polyester urethane adhesive as the generic “polyester” and generic “adhesive” bonded to the polyethylene peel seal layer in Beer of modified Breck because Deng teaches that these more specific materials were suitable for bonding to polyethylene (like the polyethylene peel seal layer in Beer of modified Breck) and were suitable for use in packaging laminates in general.
Beer in modified Breck illustrates an embodiment in which the inner and outer pouch films are joined together at the same time that the inner films are sealed (FIG. 5) but other orders of joining the various layers (e.g., joining the inner and outer films before joining the two inner films to form the pouch) are prima facie obvious (see MPEP 2144.04 IV(C), Changes in sequence of adding ingredients).  Joining the inner film and outer film together before heat sealing the inner films together to form the pouch would result in the inner sealant layer (i.e., the first sealant layer discussed above) being an outermost surface of the laminate, as in claim 15.  In addition to this order of joining the layers together being prima facie obvious as explained above, Wittemer is also directed to heat sealed pouches that are protected by a removable outer pouch (as in Beer of modified Breck) and teaches that the outer and inner films may be joined together first before the two inner films are heat sealed to form the pouch (See abstract, Fig. 6 and 7, [0054]-[0056]).  Thus, it would have been obvious to have joined the outer and inner films of modified Breck before the two inner films are heat sealed to form the pouch, as taught by Wittemer, because this is an alternative order of performing the same overall operation (see MPEP 2144.04 IV(C)) and because this allows the joined outer and inner films to be stored prior to forming the pouch (i.e., the joining of the outer and inner films and the sealing of the pouch do not need to be done at the same time or in the same facility).  After the inner and outer films are joined together and prior to forming the pouch, the resulting article would have the layer arrangement discussed above (i.e., first sealant(Breck)/interposed layer(Breck)/core layer(Breck)/interposed layer(Breck)/second sealant(Breck)/peel seal layer(Beer)/adhesive(Beer)/polyester layer(Beer), etc.).
Regarding the coefficient of friction limitations of claims 13 and 21, Mehta in modified Breck teaches that the siloxane blend provides reduced friction and appears to disclose values that fall within the claimed ranges (see table 3, col. 7).  Additionally and alternatively, the materials used in the sealant layer of modified Breck are the same materials (in terms of type and amount) used in the sealant layer of the present invention and therefore would inherently have the same coefficient of friction values as claimed.  Furthermore, because coefficient of friction is disclosed as being beneficial to film processability properties in Mehta, the degree of friction is an art recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the process of optimizing film processability.




Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the amendment resolves the 112 2nd problem but there is still uncertainty regarding how to measure the COF property (e.g., what material is being rubbed against the laminate and how much force is applied).  There are many ways to measure COF (see the NPL document) and “at line COF testing apparatus” does not resolve the problem.
Applicant argues that the HDPE in Breck makes that reference outside of the present claim scope.  This is not true.  The “composed” word cited by Applicant from the present claims is equivalent to comprising, not consisting of.  Even in claim 15, which recites “consisting of” in several places, HDPE could be included in each layer in Breck (hypothetically) and the layers would still fall within the claimed scope because the sealant layer may comprise the HDPE as an additive (e.g., a filler) and the other layers could include the HDPE because the core and release layers are recited in claim 15 with “comprising” language.  As indicated in the rejection above, the consisting of language in claim 15 for the coextruded multilayer film also does not preclude the interposed layers of Breck because these may be included in the claimed core layer (because the core layer is recited with “comprising” language and therefore may include multiple sub-layers).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787